 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James Shaffer,                                     NO. CV-18-03212-PHX-DMF
10                  Plaintiff,                          MEMORANDUM OF DECISION
                                                        AND ORDER
11   v.
12   Tri State Motor Transit, et al.,
13                  Defendants.
14
15          Before the Court is Magistrate Judge Deborah M. Fine’s Report and
16   Recommendation. (Doc. 16.) The Magistrate Judge filed the Report and Recommendation

17   with this Court on April 8, 2019. (Id.) To date, no objections have been filed. The
18   Magistrate Judge recommends that the Complaint (Doc. 1) be dismissed without prejudice

19   because the Complaint fails to establish this Court’s subject matter jurisdiction. (Doc. 16

20   at 5.) Plaintiff was previously given notice of the deficiencies in the Complaint. (Doc. 12.)
21   He was given ample time to file an amended complaint but failed to do so. (Doc. 15.)
22                                  STANDARD OF REVIEW

23          The Court Amay accept, reject, or modify, in whole or in part, the findings or

24   recommendations made by the magistrate.@ 28 U.S.C. ' 636(b)(1)(C); see Baxter v.

25   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service

26   of a copy of the Magistrate=s recommendation within which to file specific written
27   objections to the Court. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to object to
28   a Magistrate Judge=s recommendation relieves the Court of conducting de novo review of
 1   the Magistrate Judge=s factual findings and waives all objections to those findings on
 2   appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a
 3   Magistrate Judge=s conclusion Ais a factor to be weighed in considering the propriety of
 4   finding waiver of an issue on appeal.@ Id.
 5                                         DISCUSSION
 6          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 7   objections having been made by any party thereto, the Court hereby incorporates and
 8   adopts the Magistrate Judge’s Report and Recommendation.
 9                                        CONCLUSION
10          Accordingly, for the reasons set forth,
11          IT IS HEREBY ORDERED that the Court adopts the Report and
12   Recommendation of the Magistrate Judge. (Doc. 16.)
13          IT IS FURTHER ORDERED dismissing the Complaint (Doc. 1) without
14   prejudice. The Clerk of Court shall terminate this case.
15          Dated this 24th day of April, 2019.
16
17
18                                                      Honorable Stephen M. McNamee
19                                                      Senior United States District Judge

20
21
22
23
24
25
26
27
28


                                                  -2-
